 

 

fusec sie

DOCUME - ‘i
UNITED STATES DISTRICT COURT ELECTRONICALLY | Fie
SOUTHERN DISTRICT OF NEW YORK poc #

 

 

 

SDRANAMROJAS ORT Lane BRLIRARO” *\| pare rico 10714 ame |
ABRAHAM ROJAS ORTIZ, LUIS BELISARIO ©: j DATE FULEI ”
GUAMAN CHIMBORAZO, and PEDRO JAVIER :

ROSALES ROJAS, individually and on behalf of

others similarly situated,
ORDER

Plaintiffs, .
19 Civ. 3869 (GBD)
-against-

240 BBJ PUB INC. d/b/a JACK DOYLE'S
IRISH PUB, LAML LLC d/b/a JOHN
SULLIVANS BAR & GRILL, JOHN
CREEGAN, BRENDAN CREEGAN, AND
BRENDAN DONOGHUE,

Defendants.
GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: November 14, 2019
New York, New York

SO ORDERED.

Drarap be Dowsleo
fo Ref B. DANIELS
ited States District Judge
